COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                           June 26, 2015

        Richard B. Dulany Jr.                           Nicolas A. La Hood
        Bexar County Appellate Public                   District Attorney, Bexar County
        Defender's Office                               101 W. Nueva, Suite 370
        Paul Elizondo Tower                             San Antonio, TX 78205
        101 W. Nueva St., Suite 310                     * DELIVERED VIA E-MAIL *
        San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number:       04-15-00100-CR
               Trial Court Case Number:       2010CR4791W
               Style: Brandon Master
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262
                                                                The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 26, 2015

                                   No. 04-15-00100-CR

                                    Brandon MASTER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010CR4791W
                   The Honorable Kevin M. O'Connell, Judge Presiding


                                      ORDER
      Appellant’s motion for extension of time to file the brief is GRANTED.
A


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court